Citation Nr: 0419910	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  00-21 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.  

2.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for service connection for post 
traumatic stress disorder.  He responded by filing an August 
2000 Notice of Disagreement, and was sent a September 2000 
Statement of the Case.  He then filed a September 2000 VA 
Form 9, perfecting his appeal of this issue.  

In an August 2002 rating decision, the veteran was denied a 
compensable rating for his bilateral hearing loss.  He 
responded by filing a September 2002 Notice of Disagreement, 
and was sent a June 2003 Statement of the Case by the RO.  He 
then filed a June 2003 VA Form 9, perfecting his appeal of 
this issue.  

The veteran originally requested a personal hearing before a 
member of the Board in Washington, D.C.  However, in a June 
2004 written statement, he withdrew his hearing request prior 
to any such hearing being held.  As he has not requested a 
rescheduling of his hearing, his hearing request is 
considered withdrawn.  

The August 2002 rating decision also denied service 
connection for tinnitus.  The veteran responded by filing a 
September 2002 Notice of Disagreement regarding this denial, 
and an appeal of this issue was initiated.  However, a June 
2003 rating decision granted service connection for tinnitus 
and, because this award of service connection constitutes a 
full grant of the benefit sought on appeal, this issue is no 
longer before the Board.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (holding that where an appealed claim 
for service connection is granted during the pendency of the 
appeal, a second notice of disagreement must thereafter be 
timely filed to initiate appellate review of down stream 
issues such as the level of compensation); see also, Barrera 
v. Gober, 122 F.3d 1030, 1032 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Credible evidence has not been presented establishing 
that the veteran experienced an event during service that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others.  

3.  Hearing acuity is at worst Level I in the right ear and 
Level IV in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for post 
traumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

2.  The criteria for a compensable rating for the veteran's 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, 4.87, 
Diagnostic Code 6100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the September 2000 and 
June 2003 Statements of the Case, the various Supplemental 
Statements of the Case, and May and June 2003 RO letters to 
the veteran notifying him of the VCAA, he has been advised of 
the laws and regulations governing the claims on appeal and 
the evidence that he must supply and the evidence that VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical center in Mountain 
Home, TN, and these records were obtained.  The RO also 
obtained medical records from the Social Security 
Administration.  Private medical records have been obtained 
from Frontier Health Charlotte Taylor Center, Woodbridge 
Hospital, S.T., Ph.D., K.G., M.D., and E.G., M.D.  The 
veteran has not otherwise identified any additional evidence 
not already associated with the claims folder that is 
obtainable.  Finally, he has been afforded recent VA medical 
examinations in conjunction with his claims; for these 
reasons, his appeals are ready to be considered on the 
merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes VA to make a 
decision on a claim before the expiration of the period 
during which the veteran may submit any additional evidence 
necessary to substantiate his claim.  This change was made 
effective from November 9, 2000.  Veterans Benefits Act of 
2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 2003).  
In the present case, the appellant was first sent a letter in 
May 2003 detailing the evidence that was necessary to 
substantiate his claims.  The appellant has had over a year 
since this letter was issued to submit additional evidence, 
and he in fact has done so; therefore, there is no indication 
that further delaying adjudication of the appellant's appeal 
would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[U.S. Vet. App. 01-944 (June 24, 2004)], in which the Court 
held that 38 U.S.C.A. § 5103(a) requires VA to provide notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in November 
1999, prior to the passage of the VCAA and the modifications 
to 38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in December 
2003, in light of the additional development performed 
subsequent to November 1999.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

I. Service connection - Post traumatic stress disorder

The veteran seeks service connection for post traumatic 
stress disorder.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Service connection for post traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  The 
version of the regulation in effect at the time the veteran 
initially filed her claim for service connection for post 
traumatic stress disorder required a "clear" diagnosis of 
post traumatic stress disorder; however, that requirement has 
since been eliminated.  38 C.F.R. § 3.304(f) (2003.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a post 
traumatic stress disorder diagnosis will vary depending upon 
whether the veteran engaged in "combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2002); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If the VA determines the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2003); Zarycki, 6 Vet. App. at 
98.  If, however, the VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  Id.   Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 
Vet. App. 1, 6 (1998) (wherein the Court stated, "If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors").  If, however, the 
veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.  

According to the veteran's statements, during the invasion of 
Grenada he witnessed the shooting of a boat containing Cuban 
soldiers by U.S. helicopters.  Subsequently, he began to 
experience depression and such physical symptoms as tension 
along his jaw line.  The veteran's service personnel records 
confirm his service aboard the U.S.S. Saipan from March 1982 
to October 1985.  Operation Urgent Fury, the U.S. invasion of 
Grenada, was from approximately October 25 to November 2, 
1983.  U.S. military records confirm the U.S.S. Saipan's 
participation in this operation.  

The veteran has claimed combat exposure, or at least having 
witnessed at least one combat incident, during his 
participation in Operation Urgent Fury, the invasion of 
Grenada.  According to his DD-214, the veteran was awarded 
the Armed Forces Expeditionary Medal, the Battle Efficiency 
"E" Award (twice), and the Sea Service Deployment Ribbon; 
none of these medals, in and of itself, is indicative of 
individual combat exposure.  He served aboard the U.S.S. 
Saipan as a boatswain's mate.  The veteran's military 
occupational specialty also is not, in and of itself, 
indicative of combat exposure.  Overall, the evidence does 
not establish that the veteran was personally exposed to 
combat.  While military records confirm that the vessel on 
which he served participated in a support capacity within a 
theater of operations in which combat occurred, there is no 
indication that the vessel itself, or any of its naval 
personnel, participated in "an actual fight or encounter 
with a military foe or hostile unit or instrumentality."  
See VAOPGCPREC 12-99 (October 18, 1999).  Because the Board 
finds the veteran did not participate in combat, 
corroborative evidence must be presented of his claimed in-
service stressors.  

In support of his claim, the veteran has stated that 
following his claimed stressor, he began to clench his jaw, 
secondary to anxiety.  His service medical records confirm 
treatment in July 1985 for pain of the temporomandibular 
joint.  Inflammation of the right temporomandibular joint was 
diagnosed, and heat, massage, and muscle relaxation therapy 
was prescribed.  Valium was also prescribed.  The clinical 
notes of the veteran's treatment do not reflect any reports 
of anxiety at that time.  His August 1985 service separation 
examination contained no psychiatric findings.  However, on 
his concurrent report of medical history, he reported no 
depression, excessive worry, or nervous trouble of any sort.  

Subsequent to service, the veteran began seeking private 
treatment for his psychiatric symptoms.  In a November 1995 
statement, S.T., Ph.D., stated she began treating the veteran 
for a psychiatric disability in October 1995.  In November 
1995, he was briefly hospitalized at a private facility for 
treatment of his psychiatric disabilities.  His symptoms 
included anxiety, social isolation, and a fixation with 
death.  Dr. T. diagnosed major depressive disorder and post 
traumatic stress disorder, chronic, and suggested these 
disabilities were related to childhood abuse suffered at the 
hands of his father.  Dr. T. also indicated the veteran would 
likely require extensive psychotherapy.  

According to a November 1997 private psychiatric treatment 
summary, the veteran displayed symptoms compatible with a 
psychotic disorder.  He was agitated, paranoid, and 
delusional, according to the examiner, and subject to violent 
outbursts.  A history of traumatic episodes during his youth 
involving his father were noted.  No history of exposure to 
combat or other traumatic events during military service was 
reported at that time.  The examiner diagnosed 
schizoaffective disorder, and placed the veteran on 
medication.  In a subsequent September 1998 treatment 
notation, the veteran's reports of traumatic episodes during 
his military service were also noted.  Post traumatic stress 
disorder was subsequently diagnosed.  

In October 1998, the veteran underwent a VA psychiatric 
examination.  He reported witnessing the shooting of an enemy 
boat by U.S. helicopters, during which everyone aboard the 
vessel was killed.  Thereafter, he had nightmares, intrusive 
thoughts, and guilt regarding this incident.  Based on this 
incident, the VA examiner diagnosed post traumatic stress 
disorder, chronic.  

In October 2000, K.G., M.D., a private clinical psychiatrist, 
submitted a written summary of the veteran's treatment.  Dr. 
G. began treating the veteran for psychiatric symptoms in 
January 1999.  He reported a "difficult life" growing up, 
but was able to cope.  However, his "military experience in 
Grenada" resulted in feelings of "helplessness, terror, 
puzzlement & disbelief."  Dr. G. did not provide a formal 
diagnosis of a psychiatric disability.  

Because the record reflects post traumatic stress disorder, 
based in part on the veteran's claimed in-service stressors, 
the RO requested verification evidence from the U.S. Armed 
Services Center for Research of Unit Records ("records 
center").  Records received from the records center in 
September 1999 confirm the U.S.S. Saipan's participation in 
Operation Urgent Fury.  These records also confirmed Cuban 
forces sustained 25 killed, 59 wounded, and 635 personnel 
captured, but did not indicate how many, if any, died 
attempting to flee the island via boats.  Combat narratives 
received from the records center also did not contain any 
accounts of attacks on Cuban vessels by U.S. military 
helicopters.  Ship logs from the Saipan confirm numerous 
launchings of aircraft, but do not reflect any direct 
participation in combat.  

After reviewing the totality of the record, the Board 
concludes that because the evidence does not reflect 
sufficient verification of the veteran's claimed stressor, 
service connection for post traumatic stress disorder must be 
denied.  While the record establishes his service aboard the 
U.S.S. Saipan during the invasion of Grenada, it does not 
reflect any information specific to the claimed stressor 
event, an attack on an enemy raft by U.S. helicopters.  
Therefore, service connection for post traumatic stress 
disorder must be denied.  

The veteran has himself asserted that his post traumatic 
stress disorder is the result of stressors experienced during 
military service.  Nevertheless, lay assertions regarding 
issues of medical etiology or diagnosis are not binding on 
the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
He has also asserted that the fact he was prescribed valium 
for treatment of his temporomandibular joint inflammation 
proves he was experiencing anxiety at that time.  However, 
the Board notes that according to Dorland's Medical 
Dictionary, valium (the trademark for diazepam) is also 
prescribed as a skeletal muscle relaxant.  Dorland's 
Illustrated Medical Dictionary 462 (28th ed. 1994).  Thus, 
the Board is unable to draw any conclusion from the veteran's 
use of valium during service.  

In conclusion, service connection for post traumatic stress 
disorder must be denied.  The veteran has failed to provide 
corroborating evidence of his alleged stressors, or provide 
the VA with sufficient credible evidence with which to 
investigate his claim.  As a preponderance of the evidence is 
against the award of service connection, the doctrine of 
resolving reasonable doubt n favor of the veteran is not 
applicable to this appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Increased rating - Bilateral hearing loss

The veteran seeks a compensable rating for his bilateral 
hearing loss.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2003).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2003).  

The veteran's bilateral hearing loss is currently rated as 
noncompensable under the criteria for hearing loss.  The 
criteria for evaluating hearing impairment call for the 
consideration of the results of examinations using controlled 
speech discrimination tests (Maryland CNC) together with the 
results of puretone audiometry tests.  38 C.F.R. § 4.85 
(2003).  These results are then charted on Table VI and Table 
VII, as set out in the Rating Schedule.  In order to 
establish entitlement to an increased evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average puretone decibel loss are met.  38 C.F.R. § 4.85 
(2003).  

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the provisions of 
38 C.F.R. § 4.85 establish eleven auditory acuity levels from 
Level I for essentially normal acuity to Level XI for 
profound deafness.  Tables VI and VII as set forth in 
38 C.F.R. § 4.85 are used to calculate the rating to be 
assigned.  "[T]he assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

In the present case, the veteran was most recently examined 
by VA in July 2002.  Puretone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
30
LEFT
25
20
25
30
25

The puretone threshold average was 24 decibels in the right 
ear and 25 in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 68 in the left ear.  Borderline normal hearing bilaterally 
was diagnosed.  

Evaluation of the July 2002 examination results under the 
diagnostic criteria results in hearing acuity at Level I 
(Table VI) in the right ear, and at Level IV (Table VI) in 
the left ear.  These levels of hearing acuity result in a 
noncompensable disability rating under Table VII, which has 
already been assigned the veteran.  Therefore, a compensable 
rating is not warranted for the veteran's bilateral hearing 
loss.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's hearing loss has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself, as the 
veteran is unemployed for medical reasons unrelated to his 
hearing loss.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

After a complete review of the record, the Board finds that 
the preponderance of the evidence is against a compensable 
rating for his service-connected bilateral hearing loss.  As 
a preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.  

Entitlement to a compensable rating for bilateral hearing 
loss is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



